PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Dyer et al.
Application No. 14/120,212
Filed: 24 Apr 2014
Atty. Dkt. No: n/a

:
:
:	DECISION ON PETITION
:
:



The above-identified application has been directed to the Office of Petitions for consideration of the petition under 37 CFR 1.78(c), filed October 20, 2021.

The petition under 37 CFR 1.78(c) is DISMISSED WITHOUT PREJUDICE.

In accordance with 37 CFR 1.33(b), amendments and other papers, except for written assertions pursuant to 37 CFR 1.27(c)(2)(iii) or (c)(2)(iv), filed in the application must be signed by: (1) A patent practitioner of record; (2) A patent practitioner not of record who acts in a representative capacity under the provisions of 37 CFR 1.34; or (3) The applicant (37 CFR 1.42). Unless otherwise specified, all papers submitted on behalf of a juristic entity must be signed by a patent practitioner.

As previously advised on petition decision issued November 12, 2019, the petition is not properly signed by all of the applicants in accordance with 37 CFR 1.33(b)(3). Accordingly, a decision on the merits is not forthcoming.

Any request for reconsideration must be accompanied by a petition signed by all applicants.

Petitioner is reminded as a courtesy that a grantable petition under 37 CFR 1.78(c) requires:

(1) 	the reference required by 35 USC 119(c) and 37 CFR 1.78(a)(3) of the prior-filed application, which must be filed in an Application Data Sheet, unless previously submitted;
(2) 	the petition fee set forth in 37 CFR 1.17(m); and
(3)  	a statement that the entire delay between the date the claim was due under 37 CFR  1.78(a)(4) and the date the claim was filed was unintentional.  The Director may require additional where there is a question whether the delay was unintentional.

Further correspondence with respect to this matter should be delivered through one of the following mediums:

By mail:		Mail Stop PETITIONS
			Commissioner for Patents
Post Office Box 1450			
			Alexandria, VA 22313-1450

By hand:		Customer Service Window
			Mail Stop Petitions
			Randolph Building
			40l Dulany Street
			Alexandria, VA 22314

By fax:			(571) 273-8300
			ATTN: Office of Petitions

By internet:		EFS-Web1 

Any questions concerning this matter may be directed to the undersigned at (571) 272-3205.  

/ALESIA M. BROWN/

Alesia M. Brown
Attorney Advisor
Office of Petitions



    
        
            
    

    
        1 www.uspto.gov/ebc/efs_help.html (for help using EFS-Web call the  Patent Electronic Business Center at (866) 217-9197)